Annual accounts of certain types of companies as regards micro-entities (debate)
The next item is the report by Klaus-Heiner Lehne, on behalf of the Committee on Legal Affairs, on the annual accounts of certain types of companies as regards micro-entities - C6-0074/2009 -.
Mr President, ladies and gentlemen, this report is about a project that Parliament has pursued for many years and that is now possibly being brought a step closer to success.
We wanted to free micro-entities - and here we are talking about companies that are particularly small, with few employees, minimum turnover and profit figures and which effectively only operate in a regional, local area, say a small baker or painter and decorator - from accounting obligations. In cooperation with the Council - the fourth directive, about which we are talking, and which has been amended several times - Parliament has repeatedly tried to implement this. The last attempt was within the framework of the report by Mrs van den Burg at the end of 2008. We did not manage to achieve this in negotiation with the Council at that time. The result was that in December 2008, Parliament passed a resolution, almost unanimously, in which it called on the Commission to get this possibility of freeing micro-entities off the ground from a legislative point of view. That is exactly what has happened in the meantime. The Commission has made the proposal and has thus done exactly what Parliament wanted. In addition, a committee convened by the European Commission - namely Mr Stoiber's group, which is concerned with cutting bureaucracy - has also given its view on this problem and has said that this would be the key instrument to ease the burden on micro-entities in Europe. We are talking about possible savings to the tune of EUR 6.3 billion in total. At the same time, it should be remembered that micro-entities suffer from bureaucratic burdens to a particularly high degree.
This proposal by the Commission is, in a way, the flagship of the fight against red tape and the policy for fighting red tape in the European Union, and is therefore of rather central and major importance. There is a whole range of sensible reasons why this proposal is right. This directive we are now discussing dates from 1978. It was aimed at large and medium-sized businesses. It was never intended for micro-entities. The fact that micro-entities are subject to obligations by this directive, namely the drawing up of accounts, which, in terms of their structure and the elements they contain, are essentially the same as those required from large companies, completely overlooks what is actually necessary, as well as the needs of micro-entities. If such a micro-entity needs a loan, this balance has next to no value. I would go so far as to say that most of these micro-entities - and this is confirmed by the Commission's research - do not understand their own accounts at all. I will stress again that the value is practically zero. What is important for the allocation of loans is the matter of cash flow. That is, for example, the matter of liquidity, the matter of reserves which can be activated. These are, however, all things which, in principle, cannot be deduced from a balance sheet in this form; this only portrays a snapshot and does not determine whether such a business deserves a loan or not.
It is also not a matter of competition, contrary to much of what was stated here by parts of the lobby. As a rule, these businesses do not compete in the single market, in cross-border activity. They only operate on a regional or local basis. That is why this problem is not of any relevance to the single market. Besides, the single market is not an end in itself. It is important and it is good that we have it. However, its rules should apply to the functioning of the single market, to cross-border trade, not issues that are only of concern internally to the national economy.
Against this background, we should now bring this never-ending story to a conclusion. We should adopt this report. That would pave the way for the Council to reconsider this matter and to possibly break up the existing qualified minority. That would be good for Europe's smallest businesses.
Mr President, I would first of all like to give my thanks for and welcome the work of the two rapporteurs: Mr Lehne, Chair of the Committee on Legal Affairs, who has just spoken, and Mr Sterckx. I would like to remind you that, as Mr Lehne said, this proposal for a directive by the Commission is a response to the wishes of this House. Parliament's resolution is dated 18 December 2008. It called on the Commission to present a legislative proposal to allow Member States to exclude micro-entities from the scope of the accounting directives.
At the same time, the High Level Group of Independent Stakeholders on Administrative Burden Reduction, chaired by Mr Stoiber, came out clearly in favour of the proposal, as Mr Lehne said a moment ago.
Finally, the European Economic and Social Committee gave its support to this proposal to simplify accounting procedures. So, here we are.
Why is this measure important? By creating a single reporting system, this proposal should allow Member States to homogenise the reporting requirements for all micro-entities and make them more consistent. This new approach should allow a substantial reduction in the costs borne by these entities.
Mr Lehne, you spoke of several billion euros. Personally, I have the figure given to me by my staff, who estimate the savings to be a maximum of EUR 6.3 billion. Even if this figure were lower, that would, in my eyes, justify going ahead with the debate on this issue in order to encourage the activities of European micro-entities. That is another reason why I am calling for the proposal on micro-entities to be adopted quickly.
If we had to include this proposal within the more general framework of the review of the accounting directives, as the Committee on Economic and Monetary Affairs wanted, that would certainly take longer. It could even be several years before these provisions were applicable.
Right now, ladies and gentlemen, I hear criticisms, remarks and propositions from both sides and I would like to try to respond to or reassure you on three specific points.
Firstly, what the proposal does is give Member States an option that they may or may not choose to exercise. In other words, any Member States that so wish can keep the current rules without having to modify their own national regulations.
Secondly, I wish to stress that this proposal is aimed at simplification and subsidiarity. In order for members of the public and businesses to understand and take advantage of the domestic market, we must not impose rules at European level unless absolutely necessary. I think that, in the specific case of micro-entities, the current rules could appear excessive.
Thirdly, contrary to what may have been said, this proposal does not necessarily involve completely exempting micro-entities of all accounting requirements. I know that concerns were expressed about that in certain Member States. The compromise proposed by the Committee on Legal Affairs is quite clear on that point. These businesses will have to keep supporting documents clearly showing transactions carried out and their own financial situation.
To conclude these introductory words, and before I listen to what you have to say, I wish to personally encourage this House to support this proposal. The parties involved are awaiting this decision and I think that a strong signal from Parliament is now necessary in order to move forward on this issue. We are all in favour of simplification. I think that this proposal, of which the Chair of the Committee on Legal Affairs is a fervent supporter, is an example of such simplification and I hope that micro-entities will soon be able to benefit from the savings expected from this proposal.
Mr President, I am pleased that the position of the Committee on Economic and Monetary Affairs can be presented in plenary after all; that was not the case a few weeks ago. I agree with the Commission's basic idea that the administrative burden on small enterprises must be reduced and that - as Mr Lehne said - a distinction must be drawn between large and small enterprises.
Yet the proposal on the table does not achieve this objective, which explains the position of the Committee on Economic and Monetary Affairs. If there are no annual accounts available, it makes it more difficult for small enterprises to obtain information about colleagues. At present, we are seeing different situations in different Member States, which I do not welcome, particularly in the case of small enterprises, who are not specialists in such things. Therefore, I wish to ask my fellow Members to support our position.
What we are calling for is a comprehensive impact assessment, covering not only the 6.3 billion positive consequences but also the negative impact; this has been an omission on the Commission's part. Administrative simplification would be best carried out as part of the revision of the Company Law Directives, as it would then affect everyone equally. Within this framework, simplifications could be made and distinctions drawn. Thirdly, we would end up with a uniform directive for all Member States, a stronger internal market and genuine administrative simplification.
Mr President, we know very well how micro-entities differ from small and medium-sized enterprises, not to mention large economic entities. I would like, therefore, to draw attention to external factors which are unfavourable to the activity of these firms. They include both macro-economic factors, such as legislation, taxation and bureaucracy, as well as micro-economic factors, such as difficulties with staying afloat and poor financial liquidity. What is the outcome of this situation? Well, it has meant that for the last few years, the proportion of micro-entities which survive the first year of their operation has been fluctuating at around 60%. This means that more than one third of newly-established micro-entities have not lasted through the first year of operation in the market. If we realise, in addition, that in many Member States, micro-entities constitute over 90% of all economic entities, then discussion on the subject of reducing administrative barriers and different kinds of burden, especially connected with bookkeeping, becomes absolutely essential.
It is also important that debates focus not only on simplification, but also on the impact of accounting requirements on small enterprises of this kind. The debate on the subject of simplification focuses, in general, on costs, while the debate on the significance of accounting requirements addresses the advantages of financial reporting and the needs of individual users. There are a number of characteristics which distinguish these firms from large enterprises and which argue in favour of introducing simplified regulations. Firstly, the advantages of implementing universal standards are certainly fewer than in the case of large companies. This leads to a cost-benefit imbalance with regard to application of the standards. Establishment of an appropriate cost-benefit balance requires a reduction in costs.
Secondly, financial reporting does not play a significant role in meeting the information requirements of the owners of micro-entities, because they are, as a rule, family members. When discussing the need for change in connection with the financial crisis, let us remember that it was not micro-entities which were the cause of the crisis.
Mr President, Commissioner, ladies and gentlemen, as both the rapporteur and the Commissioner have observed, this proposal for a directive does indeed follow a vote in Parliament.
Nevertheless, the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament is still critical of this proposal, because it risks being turned against the people we want to support. In wishing to lighten the load for businesses, we risk depriving them of the conditions of transparency and trust that are indispensable to their management and to the dynamism of their activity.
First of all, I believe that we must be clear about the thresholds and on what exactly a micro-entity is. It is a small or medium-sized enterprise with more than 10 employees and a turnover in excess of EUR 1 million. Whichever Member State you look at, that represents the large majority of businesses.
It may be true that they are local and have little presence in the Community market, but that does not mean that accounting rules will be abolished for them. They will have to confront accounting rules whenever they want to deal with a banking body or with partners, or negotiate with fiscal, economic and social institutions. Accounting rules will then be imposed on them and they may have to pay a higher price than they would for ordinary accounting in order to satisfy criteria that they will not necessarily overcome.
I do not want to see progress towards a system in which the obligation to draw up annual accounts is then imposed outside of the common European Union framework. That is not just a problem of competition. It is a quite simply an issue of economic integration and Community law, and of equal treatment for all businesses in the European Union.
Having said that, it is quite clear that the simplification of the accounting obligations for SMEs is necessary. There are, incidentally, three initiatives working towards that aim: the proposal that we are discussing today; the International Financial Reporting Standards system; and the review of the fourth and seventh Accounting Directives, on which the European Commission should soon be making some proposals.
We were promised these proposals for 2010. It would seem that the period has been extended, but I do not think that this extension is reason enough to rush and do a half-hearted job, for these three proposals, whilst sharing the same purpose, will perhaps not be articulated in the same way and it seems to me, Commissioner, to be preferable and clearer for businesses if we give them a single, general response allowing them to reconcile the simplification of obligations that everyone wants with the reality of life in the small businesses that need it.
The current problem is that the European Commission is delaying in proposing a review of these directives, which is detrimental to our consideration of the issue. I therefore call on the European Commission to speed up the dialogue on this issue of exemption, which is currently dividing both economic institutions and economic circles in Europe, and to prepare an impact assessment.
Mr President, ladies and gentlemen, as shadow rapporteur for the Group of the Alliance of Liberals and Democrats for Europe, I simply cannot understand how anyone can be against freeing micro-entities - and I stress micro-entities, not small or medium-sized businesses - from annual accounting obligations. Here we are not talking about the export-oriented medium-sized company from Baden-Württemberg with a hundred employees, but small craft enterprises, the flower shop, the baker around the corner, the newly founded IT start-up business. For years, politicians have been repeating over and over, both at national and European level, that precisely these micro-entities must be relieved. Relieved from unnecessary costs, in this case, unnecessary costs for a tax advisor, not from the otherwise essential costs - in Belgium it is lawyers who complete these annual accounts, in France auditors - and relieved from an unnecessary amount of work and administrative burdens, now more than ever in the current financial and economic crisis.
Now that the Commission has finally tabled the proposal, which Parliament has called on it to do for so long, all of a sudden, the sceptics and nay-sayers express concerns. Only seven per cent of the micro-entities that we are talking about are involved in cross-border activities. Therefore, with regard to the principle of subsidiarity, there should not be any regulation at all at European level. To make matters worse, the accounting rules have continued to be oriented towards the needs of large and medium-sized businesses, and have been totally inappropriate for the micro-entities we are talking about here from the outset.
I hear the arguments of the opposition, firstly, that the micro-entrepreneur might need a loan and then not be able to present his bank with anything. I say to you, anyone who is familiar with Basel II knows that for the bank, the annual balance sheet is at best a nice bonus, but nothing more. Secondly, the supposed creditor protection: creditors who depend on the annual balance sheet are in the minority. In all my time as a lawyer, when a business of this size is sold, I have never experienced a buyer depending on the significance of annual accounts in whatever form. Thirdly, the southern Member States of the European Union - yes, precisely those that right now are the subject of constant inglorious reports in our newspapers - want to maintain the old regulation. They can do this as the regulation is optional. However, states that demand annual financial statements from micro-enterprises because they do not have effective tax administration and exercise no control, apart from the receipt of the annual financial statement, should hardly be surprised if they have missing tax revenue or tax fraud.
I therefore call on all MEPs, in particular, the Social Democrats, to approve this sensible regulation, especially as Mr Lehne from our Committee on Legal Affairs took all concerns into account through compromise regulations, subsequent to which no further relevant arguments were put forward.
(Asking a blue card question under Rule 149(8)) Mr President, does Ms Castex accept that the proposition that she put forward that the proposal should be delayed for an impact assessment is, in fact, tantamount to saying 'no'?
(Answering a blue card question under Rule 149(8)) (FR) Mr President, I fully understood the question. If this proposal is rejected, it will have to go back to the drawing board, and if that happens, we can indeed envisage an impact assessment.
As I said, we are not against a simplification of the accounting rules for small businesses, particularly because directives and measures have accumulated to such a degree that they need to be reorganised in order to clarify the situation.
We just think that, instead of simplifying things, this proposal creates insecurity for businesses.
on behalf of the ECR Group. - Mr President, the proposal exempting micro-entities from certain accounting requirements seems to be far from perfect and in the ECON Committee, my group voted to support the ECON rapporteur, Mr Sterckx, in asking the Commission to go further to help all micro-entities and SMEs across the EU to materially reduce their burden, by rejecting this proposal and bringing forward a much-needed review of the entire fourth and seventh Company Law Directives in order to have a more meaningful proposal with more scope.
The Commission's impact assessment and its claims of how much good this proposal will do is also of concern. It seems that it has very limited reach. However, in this time of economic hardship, it is important to remember that every little bit helps.
I am hopeful that, if we support this measure, at least one small business in my constituency in Wales will find some benefit from this exemption. It will not be a silver bullet solving all the problems caused by the recession, and we should not hold this tiny measure up as a huge achievement on our part. However, if this exemption can help even a few businesses better weather these difficult economic times, then we should not stand in its way.
Mr President, as a rule, I am delighted when the European Union abolishes rules from time to time, as there are already far too many of them, and they are a burden on both citizens and enterprises. Yet let us choose the right ones, for example, the procurement rules that are unnecessarily imperative and complex.
The obligation to publish annual accounts, on the other hand, is not the kind of rule we should be abolishing, even for the very smallest enterprises (micro-entities). Without sound, transparent financial administration, enterprises cannot obtain credit, and doing business in general becomes substantially more difficult. I understand from sources in the field that financial administration is often a problem among micro-entities. If annual accounts are no longer compulsory and thus lost as a source of information, the only remaining possibility is to request the documents prepared for tax purposes. Yet who will guarantee that these are just as reliable as certified annual accounts? Establishing their reliability objectively would mean auditing 100% of tax returns at all times, involving the handing over of all the supporting documents. This is just what tax administrations and small entrepreneurs alike can do without.
Therefore, I agree with the Committee on Economic and Monetary Affairs when it proposes rejection of the Commission proposal. The measure concerned is one to which many small enterprises could fall victim, and that is something this House would not want on its conscience now of all times, when small and medium-sized enterprises are so badly needed to provide jobs.
on behalf of the EFD Group. - Mr President, in the UK, there are now 2 460 000 unemployed. Youth unemployment is 20% in the UK. In France, youth unemployment is 24%. It is 25% in Italy and an incredible 39% in Spain. Big companies have been firing people for the last two years and they will continue to do so.
The best hope for the unemployed is with small and micro-enterprises. However, EU directives make it difficult for micro-enterprises to operate successfully. EU regulations stifle their growth and, for once, the Commission is doing something sensible with its proposal to exempt micro-enterprises from some accounting regulations. In the UK, we have over 1.7 million micro-firms. If these firms were able to hire just one additional person, the UK's severe unemployment problem would, in large part, be solved.
We have all received the circular from Mr Sterckx and his friends. Mr Sterckx and his friends oppose this partly on the basis that exempting very small firms from the full blast of EU accounting directives somehow runs counter to the single market. This is a completely ludicrous argument which only a Belgian Member of the ALDE Group could possibly have come up with. I know that in this Parliament, if you criticise Belgium or the Belgians, you get fined, but I would remind you of a bit of history. Ninety-six years ago, Britain entered the First World War in order to protect the territorial integrity of Belgium. I would suggest that Mr Sterckx partly repay that obligation by ceasing to attempt to destroy Britain's economy and Britain as a nation state.
(The speaker agreed to take a blue card question under Rule 149(8))
Mr President, let me first of all thank the previous speaker for what Britain did for us so many years ago.
I have a question for him: If we ask the Commission for a revision of the two directives that are planned for this year and to have an overall framework, is this really going to be a hindrance to what we want to achieve - administrative simplification?
Mr President, I will just answer in one word: yes. Small businesses need to have administrative simplification now.
(PT) Mr President, I would like to start by congratulating Mr Lehne for the report he has presented to us, for the capacity for dialogue and the openness he has shown on this issue, and for his convictions in defending micro-entities.
This is because, while the measure we are discussing here today has a history, it is especially important in terms of tackling the crisis and because it exempts small enterprises from measures that are expensive, bureaucratic and not essential for transparency.
What is essential for the transparency of the relationship between enterprises and the state is that their tax responsibilities are maintained. Enterprises that are completely different cannot be dealt with in the same way. Small and large enterprises cannot be dealt with in the same way.
This is also the time to defend small and medium-sized enterprises, putting words into action. It is the right time to advocate simpler, less costly measures for SMEs, which naturally will lead to the possibility of more jobs and more growth.
Unfortunately, in Europe, we are seeing the closure of many of these small enterprises, and this is why we should not be making assessments; this is why we should act.
And this was precisely what the party I represent here presented to the Portuguese Parliament. That is why I here call upon the various Portuguese Members to vote in favour of this measure and therefore bring pressure to bear on the Portuguese Government to end the blocking position which, unfortunately, it is adopting in the Council.
I would like to conclude by saying that this is the report that can make an essential step towards not only tackling the crisis, but also towards simplification and fewer costs for small enterprises, which they sorely need.
(DE) Mr President, the aim of reducing the administrative burden for micro-entities should, of course, receive our full support, as should the aim of preventing micro-enterprises from being thrown into the same pot as the big players when it comes to financial reporting. However, can this aim actually be achieved with the Commission's proposal or your report, Mr Lehne, and who are we speaking about when we talk of micro-entities? Mrs Castex has already referred to this. I would like to take this point further.
Micro-entities are often not so tiny. In Austria, for example it is not a question of cash-based accounting, but of limited companies, Ltds and limited commercial partnerships and corporations. Taken together, they account for 90% of all businesses in Austria which employ fewer than ten workers, just to make the relationship here clear.
The downside of limited liability should therefore be the obligation for financial reporting, although not, as mentioned at the beginning, in the same way as for large companies, but we should not abolish financial reporting obligations. Instead of removing micro-entities from the fourth directive entirely, a diminished requirement for regulation should be clearly determined and established within the framework of the planned revision of the fourth and seventh directives.
(SK) The ongoing economic crisis clearly shows us that Europe is starting to become short-winded and can no longer keep pace with the dynamism of economies and the economic development in other parts of the world, such as Asia.
The organisation of our business environment is cumbersome and fossilised. Look at the tradespeople in China and India. Can you guess how much time from their work is spent completing all types or reports and statements about their businesses? None! And look at our tradespeople. For example, the laws in my country force a business owner to send the same data and reports about his or her business, with various modifications, to four different government institutions: the tax office, commercial register, health insurance company and the office of statistics. If something just happens to be forgotten, in the best case, the business will get a large fine, and in the worse case, the authorities will close it down. Four state-established institutions live to harass businesses and deprive them of both time and resources because the entire bureaucratic juggernaut is feeding on taxes from the work those businesses do. All the data could certainly be collected for the government by just one office, and not a very big one at that.
How do you make it work? Either we abolish useless acts, simplify and streamline our administration and give most of our officials the opportunity to start also making their living as honest tradespeople, or we are going to end up like our legendary royal regents, who were thrown out the windows of Prague Castle by discontented Czechs in May 1618. It would be good if we undertook the first and as soon as possible.
(DE) Mr President, Commissioner, ladies and gentlemen, I am one of the chairs of the SME cross-party working group. Many of us collaborated on the Small Business Act. Hopefully, we all share the wish to put small business first and therefore, we are in favour of simplifications and less burdens for small and medium-sized enterprises.
What we have heard here today, of course, sounds very attractive. If it is so attractive, why is there not applause from all sides? Why are there so many different examples, which, despite this 'simplification', are not meeting with enthusiastic applause? There are reasons for this. Is the new regulation compatible with Basel II? For many years, we have advocated common accounting procedures, and now suddenly, we are abolishing accounting procedures.
We want European solutions and simplifications, not national solutions, not legal fragmentation. The cross-border activities of micro-entities would be hampered. Freedom from the obligation to draw up annual accounts would not, in fact, mean relief, because in many Member States, we have to collect the same data any way under a different name. However, the ability to monitor creditworthiness would be made more difficult. Standards concerning statements on the quality of businesses should also be adhered to by small businesses. Otherwise, there is a danger of a loss of transparency.
As businesses grow, they must adhere to regulations that may not be open to them as micro-entities and the Member States' freedom of choice in these circumstances weakens the single market. For these reasons, I am in favour of the revision of the fourth and seventh directives on company law, because this will lead to consistent regulation and relief.
(NL) Mr President, Commissioner, ladies and gentlemen, of course red tape must be cut, of course Europe must play its part, and of course this applies, in particular, to small and medium-sized enterprises (SMEs), which suffer the most as a result. Yet this does not mean we should throw the baby out with the bathwater.
Approval of the Commission proposal would give rise to differing annual reporting practices depending on the company's place of establishment and perhaps also on whether its business consisted to a greater or lesser degree of intra-Community trade. In any event, this kind of rule would restrain the growth of small companies and constitute a barrier to cross-border operation.
In addition - and this fear has also been expressed by other MEPs in this House - the anticipated simplification would be replaced by other administrative burdens such as requests for information by tax administrations, potential credit providers and even trade unions; all seeking transparency. Nor should we forget that the enterprises themselves also need the insight into their own state of affairs that good accounting, sound annual accounts and good reporting can offer.
Although a reduction in burdens is anticipated, an increase is quite possible, and this is what the representative SME organisations in many countries and at European level fear. I share this fear. Therefore, with all due respect for the Commission's good intentions and the work carried out by Mr Lehne and the Committee on Legal Affairs, I cannot support this report.
I do, however, support the calls in the opinion of the Committee on Economic and Monetary Affairs drawn up by Mr Sterckx for a comprehensive impact assessment ahead of the general revision of the Fourth Company Law Directive that has been announced to us. It has been announced for this year, and so this would not mean too much of a delay.
(DE) Mr President, my speech will simply be a summary. Everything has been said, both for and against this directive in its current form. I believe that nobody here can be against us wanting to reduce financial reporting provisions in order to make things easier for micro-entities. However, I have the impression that we have stopped halfway or would like to stop and we do not really have the courage to follow things through.
We all know that we will need financial reporting provisions and that even the smallest business will need records to portray and prove the state of its business. Now that may be Basel II, that may be fiscal records, that may be many things. In future, new provisions may appear, which perhaps come to us from other countries - from the US or wherever - and which we have to deal with. However, it must be possible to go further here and to consider how we will continue to handle financial reporting provisions. It must be possible in an area of competition like Europe to once and for all produce really concrete directives, and notably - that would be my point - not just for micro-entities, but indeed for larger businesses, too.
The effort - I know this from my work as a lawyer - required in order to provide the necessary records and then analyse them with the help of several colleagues is immense in larger businesses, too. It involves a lot of work and costs a lot of money. Micro-entities, moreover, cannot afford this effort at all. However, if we are focusing on these businesses and really want to deal with financial reporting provisions within the framework of the fourth and seventh directives, I ask you to also consider simplifying the administrative burden in general and creating sensible, sound directives.
(LV) Thank you, Mr President, Commissioner, if any of us were to establish an enterprise today, it would, at least initially, be a micro-enterprise.
We all know that currently, there is a crisis in the European Union, and unemployment. In order to solve the unemployment problem in Europe, we need as many enterprises as possible. It follows that we need as many new micro-enterprises as possible, so we should do everything we can to help micro-enterprises to run smoothly. We in fact have an opportunity to do this, namely, the Commission's proposal to relieve micro-enterprises from the obligation to file financial statements, so making them easier to run and easier to set up in practice. This would reduce the unemployment problem in Europe. There are various reasons for this. First, we have to understand, as I have already emphasised, that practically all new enterprises are micro-enterprises, at least initially. Therefore, if we reduce obligations, we reduce costs, and by reducing costs, we make it easier for them to operate. Second, the effort needed to draw up financial statements for such an enterprise is out of all proportion to the resulting benefit for either the enterprise itself or the state. If there is a need to apply for a bank loan, the bank will require an up-to-date statement reflecting the current situation, not that which prevailed half a year, or even a full year, ago. Third, this is a practical way in which we can begin to implement the Commission's target to reduce the burden on SMEs by 25% by the year 2020. Therefore, I call on fellow Members not just to talk about support for SMEs, but actually to turn their words into deeds by adopting this resolution to relieve the burden on micro-enterprises. Thank you.
(IT) Mr President, ladies and gentlemen, although they have a growing importance in the European economic landscape, small and medium-sized enterprises still do not have sufficient incentives at their disposal.
The European Commission has developed and implemented a series of measures specifically designed to help such enterprises. The Think small first principle is on the mark, according to which it is vital and fitting to firstly look at small businesses to promote their existence in the entrepreneurial environment.
Reducing administrative costs, simplifying procedures and improving access to markets, thus increasing competitiveness, are vital means for being able to emerge from the crisis. I think that Mr Lehne's proposal to exempt micro-entities from the burden of annual accounting, thus producing a reduction in administrative bureaucracy, is a positive one.
I am also in favour of giving, although to a limited extent, freedom to Member States in how they apply such a directive. Given that the European Union has not yet achieved total harmonisation in the legal sector, I think it is necessary to build up to an exemption taking intermediate steps.
Thinking of my own country, so famous for excessive red tape, I believe there absolutely should be an initial simplification of accounting procedures, as has already happened in some regions, through online procedures that do not require technical consultancy or additional costs. This ought to be the first step forward.
(DE) Mr President, ladies and gentlemen, I am astonished by the discussion on the part of fellow Members who, on the one hand, speak of simplifications for small and medium-sized enterprises, but who, when it comes to taking the very first step for micro-entities - and that is all we are talking about today, not about any other scale - are already inclined to say no again. We cannot always demand something and then subsequently say no.
I have spoken with many micro-entities. They are hoping and waiting for this regulation. I have spoken to regional banks, who stressed very clearly to me that it would not be a problem for them at all if financial reporting was changed; they use other data any way. Furthermore, there will be absolutely no change in terms of transparency, because - as the Commissioner has explained - provisions will remain in force so that transparency is also maintained. Trade will not be affected, because the micro-entities do not have an impact on the European market in the sense of trading throughout Europe.
I call on fellow Members to take this step with us and thank Mr Lehne and the committee for their excellent work.
(FR) Mr President, Commissioner, I agree with many of the arguments put forward by Mrs Thyssen, Mr Karas and Mrs Castex. Nevertheless, I ask myself the following question: following the compromise that we have managed to reach, allowing national options to survive, must we block this directive which constitutes a positive sign of simplification for micro-entities?
If I may, Commissioner, I would like to make a non-committal proposal. First of all, I would suggest that Parliament must support Mr Lehne's proposal and that you take into account what has just been said about modifying other directives. In that way, we will very quickly reach agreement: accounting rules for small businesses, and a European system in that area.
Mr President, I, like many of my colleagues, got up this morning at four o'clock to come here, but I am very pleased that I have waited until the end of the discussion here tonight, because these last two topics which we have discussed have filled me with great hope.
Saving EUR 6.5 billion, basically by a wave of our hand, is a very significant fact. On the one hand, one can say that it proves what many critics have said, that the European Union is far too bureaucratic, but at least we have the integrity and the guts to face up to the fact and take corrective action - unlike the banks, which have so far shown no culpability and no remorse for their actions.
However, it also shows that there is much more red tape that we need to get the scissors to in order to meet the 25% target, and the sooner we do it the better.
(EL) Mr President, we are in the midst of an economic crisis and it goes without saying that the exemption of micro-entities from their statutory obligation to prepare and publish annual accounts is a welcome measure of support for small and medium-sized enterprises and, of course, I agree with the rapporteur on this point. It is a fact that this sort of action reduces the operating costs of companies, increases their profitability, and possibly makes a positive contribution towards maintaining jobs.
However, and I think this is what concerns numerous members, we must be extremely careful as to the methods and means we use in order to provide fast and immediate relief to this vulnerable economic sector. The objective must be to grant relief and not - I repeat not - an alibi for these companies to disguise or conceal their actual financial status, with everything that this implies for their future progress.
Therefore, I think that we should, in principle, welcome and warmly support the Commission proposal and, of course, be careful that the arrangements that we introduce in the future do not alter our real intentions, which is to support companies.
(LT) Today, probably no one is in any doubt that micro-entities must be fully promoted and supported and I believe that the best means would be a reduction in taxes as much as possible in each European Union Member State, as well as the simplification of requirements for registration and deregistration documents and many other things. One idea mentioned today is that when we want to take out a loan from a bank, we will still have to provide certain information and not just accounts, but will have to provide the banks with some additional information. I am in favour of the state knowing what processes are taking place and therefore, in terms of providing accounts, I still believe that it is very important to simplify those accounts, but in such a way that we do not violate the elementary requirements for transparency and company principles.
Mr President, although it is late, we are discussing a subject which, as was said a few moments ago, is extremely important. I have listened to everyone and I do not think that there is a single one of you who did not support the need to reduce the amount and complexity of administration burdening what we call 'micro-entities'. I remind you - having checked this figure with my staff - that the proposal we are discussing could affect almost five million businesses in Europe.
Nevertheless, having heard you all speak, I notice that there are differences and disagreements over the schedule, Mrs Castex, and/or over how it is to be done. I would like to restate my conviction. I have declared before Parliament - when you requested that I appear before you - that the public, the consumer and primarily, as I have also stated before you, small and medium-sized entities, must reclaim the single market, that is, the European market.
That is why, with a great deal of determination, we can further improve this text during the dialogue that we are going to have with the Council. I think - as Mr Lehne said - that we need this operational sign. I was very aware that the Earl of Dartmouth paid a - fairly rare - compliment to the Commission. He said: 'for once, the Commission is doing something'. I have noted your reasonable remarks. Now that we are going to have to work together, I hope to be able to show you that the Commission often does things that are reasonable, useful and concrete, and I still hope to convince you to support the efforts of the Commission more resolutely and more often. That is my frame of mind regarding this House: somewhat utopian, but in the end, I am not giving up on convincing you that the Commission does useful things, with the support and often at the request of Parliament.
Ladies and gentlemen, I think that this concrete, progressive and reasonable proposal offers a substantial simplification of the burden on the smallest businesses. This proposal will not abolish bookkeeping. It will not prevent businesses from transferring information needed by the various parties involved. It will not prevent anyone from following the provisions of the directive if they so wish. That is my clear response to the concerns expressed by Mr Sterckx.
This proposal will offer the possibility of adapting the rules for the publication of financial information at national and regional level. Accounting rules for very small businesses are better when adopted at the level at which they work; in other words, at local level.
Finally, I think that the timetable is very important. This proposal can be implemented quickly. It is an opportunity to help small businesses that must not be missed. I clearly heard Mrs Castex mention the other prospect: the commitment to carry out a future general review of the accounting directives. The deadline to which we are working - you said late 2010, but it will probably be early 2011 - is one that we do not wish to miss. I also clearly heard Mr Gauzès's recommendation, which was both non-committal and clear. We will also make use of this tool of the general review of the accounting directives.
However, with your support, this does not prevent us from making the immediate progress which this proposal on micro-entities represents. We can then go further by making additional progress when we carry out a general review of the accounting directives. Let us not wait. This global review - I have told you, early 2011 - will take time.
I have noted the extremely accurate speeches many of you have made: Mr de Jong earlier, Mr Kariņš, Mr Feio, Mrs Swinburne, and others mentioned the crisis and economic difficulties that we are currently experiencing. Our calculations show that, if we manage to relaunch the internal market as President Barroso is attempting to do and - as is fundamental to my mandate - if we manage to make the internal market extremely effective and more fluid, we may find ourselves with additional growth of between 0.5% and 1.5% in Europe.
We can look for growth outside, in worldwide competition, but we will begin by finding it at home. I think - as the philosophy of Mr Lehne's report shows - that a large part of this growth is to be found in the five million very small businesses in Europe, if we are happy to make their work easier. That is the philosophy behind this proposal.
I clearly heard Mr Karas and Mrs Ranner mention minimum requirements or minimum standards. I also noticed that Mr Lehne's report does not rule out minimum requirements. We need time for that. We will see what we can do about that with the Council. I ask you to accept this report and proposal for what they are: concrete progress, a stage and a part of the operation which is needed so that the five million very small European businesses, and the millions of jobs they bring, can develop in the face of the current difficulties.
That is why I wish to take this opportunity to thank Mr Lehne and assure him that once Parliament has, hopefully, adopted the proposal, I will be able, and I am committed, to working very quickly with the Council to conclude the concrete and practical progress we have made to support the smallest businesses in the main European market.
Mr President, I would like thank all my fellow Members and the Commissioner for the debate. I have six basic comments.
The first concerns the impact assessment. The Commission has presented an exhaustive impact assessment of this Commission proposal and has also submitted it to the Committee on Legal Affairs. After the Sterckx report was concluded in the Committee on Economic and Monetary Affairs, in the Committee on Legal Affairs, we specifically asked what additional impact assessment should then be carried out. We waited weeks, but did not receive a reply.
Secondly, it is, in fact, completely correct that the compromise provides for minimum provisions. It is by no means a removal of all obligations, but a reduction of the obligations to what is really necessary, to what the enterprises need.
Thirdly, anyone who needs such accounts for a bank loan is not prevented from having such accounts drawn up. However, if micro-entities do not need such a bank loan at all, then viewed objectively, it is incomprehensible why they should be burdened with these extra costs for accountants and tax advisors.
Fourthly, the tax balance sheet provisions remain the same and are not affected by this at all. This is exclusively about regular balance sheets and the additional costs that arise through drawing up a regular balance sheet.
Fifthly, revising the fourth and the seventh directives is no small task; it is quite a major task. The seventh directive also concerns mergers. That is highly complex and very difficult. I would dare forecast that if we fail to take this decision now, then with a major revision of the fourth and seventh directives, there is an acute risk that small and medium-sized enterprises would go under because they will not really play a role in this debate, because their lobby will also not play a part in this debate. That is why it is important to take this decision now and not at a later date, when we no longer know whether it will work at all.
My sixth comment relates to the position of business associations. I know that of the large European business associations that represent the interests of SMEs, only one is against. All the others are in favour. At this point, I think we should make that clear once more.
The debate is closed.
The vote will take place at 12 noon on Wednesday, 10 March 2010.
Written statements (Rule 149)
The prosperity of the EU will depend on the success of SMEs. The EU and the Member States should therefore create a favourable environment for these enterprises. The greatest obstacle reported by SMEs is compliance with administrative formalities. In fact, SMEs bear a regulatory and administrative burden that is disproportionate in comparison with big enterprises. It is estimated that for every euro a large enterprise spends for one worker on account of regulatory duties, a small enterprise might have to spend up to EUR 10. In this Commission proposal, the concept of micro-enterprises is broadened to define them as enterprises which, as at the balance date, do not exceed the limits of two of the following criteria: a balance sheet total of EUR 500 000, net turnover of EUR 1 000 000 and/or an average number of employees during the financial year of 10 persons. The Member States could choose to exempt these micro-enterprises from implementation of the Community Directive on annual accounts. In any case, micro-enterprises will continue to keep their sales and transactions records for management and tax information purposes. In Portugal, 356 140 Portuguese enterprises could be covered by this exemption.
I am very pleased that by adopting new reporting requirements for micro-entities, we are reducing the bureaucratic burden on firms. The hindering of human enterprise with dozens of regulations is one reason why the goals of the Lisbon Strategy could not be achieved. In particular, bureaucratic restrictions affect small and medium-sized enterprises, and in these firms, the costs of bookkeeping and legal services are disproportionately high in comparison to their income. How can the EU be the most competitive economy in the world if firms are subject to so many regulations? It shames me to say that the author of too many of these regulations which hinder firms is Brussels, which is contributing in this way to the further restriction of economic freedom. The Commission's initiative was, therefore, fully deserving of support, even with the adoption of the amendments proposed by the Committee on Legal Affairs, for there is no point in maintaining complicated reporting requirements in the case of small enterprises. If the EU is to develop at the speed which we all want it to, we must take further steps to eliminate unnecessary hindrances. I appeal, therefore, to the European Commission to add to the EU 2020 strategy a clear goal in the form of a reduction in the number of EU regulations which hinder businesses. Areas which are unnecessarily regulated should be urgently identified, and such regulations eliminated. Otherwise, Europe will remain a region which is developing more slowly than other developed economies worldwide.